June 4, 1939, at about 6:30 p.m., plaintiff was riding in an automobile, driven by Parke *Page 252 
Moewe, and, in a collision at a highway intersection, received injuries. In this action to recover damages against defendant, she claimed that Mr. Moewe was driving north on a macadam road and, when about 110 or 130 feet south of the intersection, looked to the east and west along the intersecting gravel road and, seeing no automobile approaching, drove on and defendant's car came from the west and, at the intersection, struck the car in which she was riding. At the close of plaintiff's proofs the court directed a verdict for the defendant on the ground that her driver was guilty of contributory negligence, as a matter of law, in not again looking for oncoming traffic on the crossroad and such negligence, under the rule of imputed negligence, barred recovery.
Defendant approached the intersection from the west upon a gravel road and, upon noticing the other car, applied his brakes, but his car slid into contact with the car in the intersection.
Plaintiff contends the court was in error in holding want of care on the part of Mr. Moewe in not again making observation of the traffic on the other road before entering the intersection, claiming that such question was not one of law but one of fact for the jury.
One road was not superior to the other, although one was macadam and the other gravel. At the southwest corner of the intersection was a schoolhouse with outbuildings which cut off a view to the west of one coming from the south but, when opposite the schoolhouse and 110 feet at least from the intersection, plaintiff's driver had an open view to the west for a distance of 179 feet, which he took, and then drove ahead without lessening speed and without making any further observation. *Page 253 
We have repeatedly held that, as a general rule, where a view is open, observation must be made and maintained.
Conceding the negligence of defendant, plaintiff's driver was guilty of contributory negligence as a matter of law.Cline v. Killingbeck, 288 Mich. 126. Plaintiff was a guest passenger of full age and the negligence of her driver, under the law of imputed negligence, bars recovery of damages. Carey
v. De Rose, 286 Mich. 321; Hubbard v. Canavara, 295 Mich. 499.
Affirmed, with costs to defendant.
SHARPE, C.J., and BUSHNELL, BOYLES, CHANDLER, NORTH, and BUTZEL, JJ., concurred. McALLISTER, J., took no part in this decision.